     Case: 1:18-cv-08366 Document #: 6 Filed: 01/16/19 Page 1 of 1 PageID #:407



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS

ITASCA GOLF INVESTORS, LLC,                        )
D/B/A ITASCA COUNTRY CLUB                          )
                                                   )
                      Plaintiff,                   )
                                                   )
v.                                                 )       Civil Action No. 1:18-cv-8366
                                                   )
NEW YORK MARINE AND GENERAL                        )
INSURANCE COMPANY,                                 )
                                                   )
                      Defendant.                   )

                                   NOTICE OF DISMISSAL

       NOW COMES the Plaintiff, ITASCA GOLF INVESTORS, LLC D/B/A ITASCA

COUNTRY CLUB, and pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure

hereby voluntarily DISMISSES this matter WITHOUT PREJUDICE.                  This dismissal is

appropriate without court order and without stipulation of the parties because it is being filed

before the opposing party, Defendant NEW YORK MARINE AND GENERAL INSURANCE

COMPANY, has filed either an answer or a motion for summary judgment.

Dated: January 16, 2019                     Respectfully submitted,



                                    By:       /s/ Edward F. Ruberry _______________.
                                            Edward F. Ruberry, Esq.
                                            James J. Hess, Esq.
                                            RUBERRY, STALMACK & GARVEY, LLC
                                            10 S. LaSalle Street, Suite 1800
                                            Chicago, IL 60603
                                            Tel.: (312) 466-8050
                                            Fax: (312) 466-8055
                                            ed.ruberry@ruberry-law.com
                                            james.hess@ruberry-law.com

                                            Attorneys for Plaintiff Itasca Country Club
